Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 1 of 27 PageID #: 2833




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

TRACEY WAGONEKA, ET AL                    §
                                          §
v.                                        §     CIVIL NO. 4:18-CV-859-SDJ
                                          §
KT&G USA CORPORATION                      §

                     MEMORANDUM OPINION & ORDER

      Plaintiffs Rick Di Donato, Ashley “Ed” Murry, and Tracey Wagoneka, all of

whom are Caucasians formerly employed by Defendant KT&G USA Corporation

(“KT&G USA”), allege that KT&G USA violated Title VII of the Civil Rights Act of

1964 (“Title VII”) and 42 U.S.C. § 1981 by terminating Plaintiffs’ employment and

replacing them with non-Caucasian, Korean individuals.

      KT&G USA has moved for summary judgment seeking dismissal of all claims

asserted by Di Donato, Murry, and Wagoneka. (Dkt. #30). KT&G USA argues that

Plaintiffs Di Donato and Murry cannot establish a prima facie case of discrimination

and that neither one has evidence that KT&G USA’s legitimate, non-discriminatory

reason for terminating his employment was a pretext for unlawful discrimination.

KT&G USA further contends that Wagoneka’s discrimination claims should be

dismissed because she lacks evidence sufficient to show a genuine issue of material

fact concerning KT&G USA’s honest belief that she voluntarily resigned her

employment with the company. Plaintiffs responded to the motion, (Dkt. #33), KT&G

USA filed a reply, (Dkt. #37), and Plaintiffs submitted a sur-reply, (Dkt. #39).
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 2 of 27 PageID #: 2834




      The Court, having considered the motion and subsequent briefing, as well as

the record and applicable law, concludes that the motion should be GRANTED as to

the claims asserted by Plaintiffs Di Donato and Murry, and DENIED as to the claims

asserted by Plaintiff Wagoneka.

                                            I.

                 KT&G USA’S SUMMARY-JUDGMENT MOTION AS TO
                      PLAINTIFFS DI DONATO AND MURRY

                                           A.

      KT&G USA is a subsidiary of KT&G Corporation, a Korean company that

produces tobacco. KT&G USA sells tobacco products in the United States under the

names Carnival and TimeLess Time. In 2016, KT&G USA made structural changes

in an effort to boost its declining tobacco sales in the United States. At that time,

Hoyeon Jang served as KT&G USA’s Director of Sales and Marketing, managing both

the sales and marketing functions for the company. KT&G USA’s 2016 structural

change involved: (1) splitting the sales and marketing functions into two separate

departments, (2) creating a new position, “Head of U.S. Sales,” and hiring Di Donato

for this position in October 2016, and (3) allowing Di Donato to bring on two Regional

Vice Presidents, Murry and Rick Waples, to manage the east and west sales divisions,

respectively. Jang continued to lead the marketing function for KT&G USA. 1

      As Head of U.S. Sales, Di Donato was responsible for: establishing and

executing a business plan to achieve targeted sales; hiring, training, supervising, and



      1   Although Murry’s offer letter references his position as a “Senior Manager,” he
testified that his title was “Vice President,” and he called it “Regional Vice President.”


                                            2
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 3 of 27 PageID #: 2835




discharging employees within the sales organization; and preparing and presenting

sales reports. Di Donato reported directly to the President of KT&G USA. As a

Regional Vice President, Murry supervised KT&G USA’s sales staff throughout the

eastern half of the United States and had responsibility for ensuring that the sales

staff met the company’s targeted sales goals. Murry reported to Di Donato.

      KT&G USA’s 2016 structural change did not bring about the hoped-for

increase in tobacco sales. To the contrary, between October 2016, when Di Donato

was hired, and August 2017, KT&G USA’s tobacco sales in the United States

continued to decline—a fact undisputed by Plaintiffs. During 2017, KT&G USA

repeatedly communicated with Di Donato and Murry concerning the declining sales

and expressed its expectation that sales must improve. In August 2017, ostensibly

based on Di Donato and his leadership team’s failure to increase sales, KT&G USA

restructured again, this time eliminating Di Donato’s position and terminating his

employment. The second restructuring split Di Donato’s job duties between Jang and

KT&G USA President Kil Hon Hyun. Specifically, Hyun assumed responsibility for

KT&G USA’s overall sales performance, while Jang assumed many of the sales

responsibilities that he had handled before Di Donato’s hiring, such as day-to-day

management of the company’s regional sales managers and implementation of

effective sales programs. Jang’s title reverted to “Director of Sales and Marketing,”

the position he had held prior to Di Donato’s employment, and the “Head of U.S.

Sales” position ceased to exist at KT&G USA.




                                         3
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 4 of 27 PageID #: 2836




      As with Di Donato, KT&G USA terminated Murry’s employment in

August 2017 and eliminated Murry’s position of “Regional Vice President.” KT&G

USA assigned Murry’s duties to three individuals. Carol Boliter, a Caucasian of South

African origin, and Sang Ho Park, a person of Korean origin, split Murry’s sales

duties. Jang, a person of Korean origin, assumed Murry’s personnel duties. Rick

Waples, who also served as a Regional Vice President under Di Donato, remained

under the employ of KT&G USA. However, when KT&G USA eliminated the Regional

Vice President position, the company reassigned Waples to serve as “Manager of

National Sales Accounts” (e.g., multistate chain stores). In turn, KT&G USA assigned

Waples’s prior duties as Regional Vice President to Boliter, Park, and a third Regional

Sales Manager, Ahmad Saber, who is of Afghani origin. As with Murry, Jang assumed

Waples’s personnel responsibilities.

                                          B.

       “Summary judgment is appropriate only when ‘the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.’” Shepherd v. City of Shreveport, 920 F.3d 278, 282–83 (5th Cir.

2019) (quoting FED. R. CIV. P. 56(a)). If the moving party presents a motion for

summary judgment that is properly supported by evidence, “the burden shifts to the

nonmoving party to show with ‘significant probative evidence’ that there exists a

genuine issue of material fact.” Hamilton v. Segue Software Inc., 232 F.3d 473, 477

(5th Cir. 2000) (quoting Conkling v. Turner, 18 F.3d 1285, 1295 (5th Cir. 1994)).




                                          4
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 5 of 27 PageID #: 2837




      Because Federal Rule of Civil Procedure 56 requires that there be no “genuine

issue of material fact” to succeed on a motion for summary judgment, “the mere

existence of some alleged factual dispute” is insufficient to defeat a motion for

summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48, 106 S.Ct.

2505, 91 L.Ed.2d 202 (1986). A fact is “material” when, under the relevant

substantive law, its resolution might govern the outcome of the suit. Id. at 248. “An

issue is ‘genuine’ if the evidence is sufficient for a reasonable jury to return a verdict

for the nonmoving party.” Hamilton, 232 F.3d at 476.

       “Courts consider the evidence in the light most favorable to the nonmovant,

yet the nonmovant may not rely on mere allegations in the pleading; rather,

the nonmovant must respond to the motion for summary judgment by setting forth

particular facts indicating that there is a genuine issue for trial.” Int’l Ass’n of

Machinists & Aerospace Workers v. Compania Mexicana de Aviacion, S.A. de C.V.,

199 F.3d 796, 798 (5th Cir. 2000). If, when considering the entire record, no rational

jury could find for the nonmoving party, the movant is entitled to summary judgment.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct.

1348, 89 L.Ed.2d 538 (1986) (citing First Nat’l Bank of Ariz. v. Cities Serv. Co.,

391 U.S. 253, 289, 88 S.Ct. 1575, 20 L.Ed.2d 569 (1968)).

                                           C.

      When relying solely on indirect or circumstantial evidence, as Plaintiffs do

here, claims of unlawful discrimination under Title VII           and section 1981 are




                                            5
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 6 of 27 PageID #: 2838




analyzed using the McDonnell Douglas burden-shifting framework. 2 See McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973); see also

Melvin v. Barr Roofing Co., 806 F.App’x 301, 305 (5th Cir. 2020) (per curiam)

(applying McDonnell Douglas’s three-step approach). The three-step burden shifting

approach requires first that “a Title VII plaintiff must first set forth a prima facie

case of race-based discrimination.” Rogers v. Pearland Indep. Sch. Dist., 827 F.3d 403,

408 (5th Cir. 2016) (citing McDonnell Douglas, 411 U.S. at 802). If a plaintiff

successfully sets forth a prima facie case, then “the burden of production shifts to the

employer ‘to articulate some legitimate, nondiscriminatory reason for the employee’s

rejection.’” Id. (quoting McDonnell Douglas, 411 U.S. at 802). The reason for the

employee’s rejection “must be legally sufficient to justify a judgment for the

defendant.” Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 255, 101 S.Ct. 1089,

67 L.Ed.2d 207 (1981). Finally, if the employer satisfies this burden, then “the

employee must offer some evidence that the reason proffered was a pretext for

discrimination, or that a ‘motivating factor’ for the employment decision was the

plaintiff’s protected characteristic.” Rogers, 827 F.3d at 408 (footnote and citation

omitted).



       2 Plaintiffs have asserted claims under both Title VII and section 1981. However, as
the Fifth Circuit has explained, “[w]hen used as parallel causes of action, Title VII and
section 1981 require the same proof to establish liability,” and “it would be redundant to refer
to [both] of them.” Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 403 n.2
(5th Cir. 1999). Thus, “specific consideration of [the section 1981 claim] for employment
discrimination is necessary only if [its] violation can be made out on grounds different from
those available under Title VII.” Parker v. Miss. State Dep’t of Pub. Welfare, 811 F.2d 925,
927 n.3 (5th Cir. 1987). Plaintiffs do not assert any distinction between their claims and urge
the Court to consider them as one. Accordingly, only specific consideration of the Title VII
claims is needed.


                                               6
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 7 of 27 PageID #: 2839




      To establish a prima facie case of discrimination under Title VII, a plaintiff

must show:

      (1) [T]hat [he or] she is a member of a protected class, (2) that [he or]
      she was qualified for the position . . . (3) [that he or] she was subject to
      an adverse employment action, and (4) [that he or] she was replaced by
      someone outside [his or] her protected class or was treated less favorably
      than other similarly situated employees outside [his or] her class.

Haire v. Bd. of Sup’rs of La. State Univ. Agric. & Mech. Coll., 719 F.3d 356, 363

(5th Cir. 2013).

                                          D.

      KT&G USA does not contest that Plaintiff Di Donato is a member of a protected

class, was qualified for his position with the company, and was subject to an adverse

employment action. KT&G USA contends, however, that Di Donato’s discrimination

claims fail because he cannot meet the fourth prong required to establish a prima

facie case of discrimination under Title VII—that he was replaced by someone outside

his protected class or was treated less favorably than other similarly situated

employees outside his class. The Court agrees with KT&G USA on this point.

      Di Donato asserts that KT&G USA discriminated against him by replacing

him with a Korean male whom the company promoted to fill Di Donato’s position. But

the uncontested evidence shows that Di Donato was not replaced. It is undisputed

that, when KT&G USA eliminated Di Donato’s position as Head of U.S. Sales and

terminated his employment, his job duties were absorbed by the company’s president,

Hyun, and by Jang, who had been leading the marketing function for KT&G USA

during Di Donato’s tenure. See (Dkt. #30 at 4) (KT&G USA’s summary-judgment

motion asserts as an undisputed fact that Di Donato’s job duties were absorbed by


                                           7
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 8 of 27 PageID #: 2840




Hyun and Jang following Di Donato’s termination); (Dkt. #33 at 9) (Di Donato

confirms in his response to KT&G USA’s motion that the reassignment of his job

duties to co-workers Hyun and Jang following his termination is “not disputed.”).

       “[W]hen an employee’s position has been eliminated and the job duties

reassigned to existing employees, that employee has not been replaced.” Dulin v.

Dover Elevator Co., 139 F.3d 898, 1998 WL 127729, at *3 (5th Cir. 1998) (unpublished

table opinion); see also Griffin v. Kennard Indep. Sch. Dist., 567 F.App’x 293, 294

(5th Cir. 2014) (per curiam) (explaining that the Fifth Circuit “ha[s] held that an

employee has not been replaced . . . when his former duties are distributed among

other co-workers” (internal quotation marks omitted)); Rexses v. Goodyear Tire &

Rubber Co., 401 F.App’x 866, 868 (5th Cir. 2010) (per curiam) (affirming district

court’s ruling that a terminated employee was not replaced when his former duties

were absorbed by two existing employees). 3

       Here, the uncontroverted evidence shows that, at the time Di Donato was

terminated, KT&G USA was reintegrating its sales and marketing functions. Having

determined that separating the two functions had not increased sales, KT&G USA

reintegrated the sales and marketing departments into a single department. As part

of the company’s restructuring, KT&G USA eliminated Di Donato’s position as Head

of U.S. Sales and terminated his employment. The parties agree that, following


       3 Di Donato contends that Howard v. United Parcel Serv., Inc., 447 F.App’x 626
(5th Cir. 2011) (per curiam), is instructive because it demonstrates that an employee can
establish a prima facie showing of discrimination when his position is eliminated and a single
co-worker outside the protected class assumes his job duties. Howard is distinguishable,
however, because here it is undisputed that Di Donato’s former duties were absorbed by two
existing employees.


                                              8
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 9 of 27 PageID #: 2841




Di Donato’s termination, Hyun assumed responsibility for KT&G USA’s overall sales

performance, and Jang reassumed a number of the sales responsibilities that he had

performed before Di Donato began at the company, such as day-to-day management

of regional sales managers and implementation of effective sales programs. See

(Dkt. #30 at 4); (Dkt. #33 at 9). The record before the Court confirms that there exists

no genuine issue of material fact as to whether Di Donato was “replaced” by someone

outside his protected class—Di Donato was not “replaced.”

      Di Donato’s alternative argument, that he established a prima facie case by

showing that he was treated less favorably than other similarly situated employees

outside his class, is also unavailing. Di Donato first points to the racial composition

of KT&G USA’s senior management, stating that before Di Donato’s and Murry’s

terminations half of the company’s senior managers were non-Asian but that after

their terminations KT&G USA had no non-Asian senior management or higher-level

employees. However, general statistical evidence alone cannot support a prima facie

case of discrimination in the context of the individual claims made in this case. “In

making this [prima facie] showing, an individual plaintiff pursuing an individual

claim may not rely on the type of pattern-or-practice evidence that is acceptable in

class action suits alleging similar conduct, such as general statistical evidence.”

Taylor v. United Parcel Serv., Inc., 554 F.3d 510, 523 (5th Cir. 2008); see also id.

(holding that plaintiff could not rely on general statistical evidence to establish his

prima facie case of discrimination and instead “must present prima facie evidence

that his pay was lower than specific employees who are not members of the protected




                                           9
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 10 of 27 PageID #: 2842




class”); Thompson v. Leland Police Dep’t, 633 F.2d 1111, 1114 (5th Cir. 1980)

(“[S]tatistical evidence alone does not establish or necessarily imply racially

discriminatory practices.”). Put simply, Di Donato’s individual disparate-treatment

claim “must rely on more than general statistical evidence.” Anthony v. Galveston

Cnty., No. 3:12-CV-00269, 2014 WL 109352, at *2 (S.D. Tex. Jan. 10, 2014) (Costa, J.);

see also id. (concluding, in a disparate pay suit, that “[r]ather than relying solely on

statistics,” such an individual disparate-treatment plaintiff “must present prima

facie evidence that [her] pay was lower than [that of] specific employees who are not

members of the protected class”).

   Di Donato further contends that he has set forth a prima facie case of

discrimination because he was treated less favorably than Jang, a Korean, whom

KT&G USA never disciplined or terminated despite the company’s sales declining

both before and after Di Donato’s employment. KT&G USA’s treatment of Jang,

however, is relevant only if Di Donato’s circumstances were “nearly identical” to

Jang’s. See Morris v. Town of Independence, 827 F.3d 396, 401 (5th Cir. 2016)

(explaining that, “[w]ith respect to the ‘similarly situated employees’ requirement, a

plaintiff must show that he was treated less favorably than others ‘under nearly

identical circumstances,’” which means that “employees with different supervisors,

who work for different divisions, . . . who have different work responsibilities” are not

similarly situated (internal quotation marks omitted)).

      Di Donato’s and Jang’s circumstances at KT&G USA were not “nearly

identical.” Before Di Donato was hired, Jang was KT&G USA’s Director of Sales and




                                           10
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 11 of 27 PageID #: 2843




Marketing, managing both the sales and marketing functions for the company. When

KT&G USA split the sales and marketing functions into two separate departments

in 2016, Jang continued to manage the marketing function, while Di Donato was

hired to manage the sales function as part of a newly created position, “Head of U.S.

Sales.” Thus, during Di Donato’s tenure with KT&G USA, he and Jang worked in

different departments of the company. When KT&G USA terminated Di Donato and

eliminated his position, KT&G USA did so as part of its reintegration of the sales and

marketing departments into a single department. At that time, Jang took on some of

Di Donato’s prior job responsibilities, while Hyun absorbed others. In sum, Jang and

Di Donato worked in different departments for KT&G USA and Jang never held the

same title, position, or responsibilities as Di Donato either before, during, or after

Di Donato’s employment with the company. At all relevant times, Jang managed

KT&G USA’s marketing function, a job responsibility Di Donato never had.

Moreover, Di Donato solely managed sales for the company, while Jang’s duties were

never limited to the management of sales. The fact that Jang had certain sales

responsibilities like Di Donato did—duties that Jang shared with Hyun after

Di Donato’s departure—does not show that Di Donato’s and Jang’s circumstances

were “nearly identical.” See, e.g., Lee v. Kan. City S. Ry. Co., 574 F.3d 253, 259–60

(5th Cir. 2009) (noting that employees are generally not similarly situated if they

have different supervisors, different work responsibilities, or work for different

divisions of a company). 4


      4 Di Donato has provided no other evidence concerning Jang or showing that
Di Donato was terminated because of his race or national origin.


                                         11
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 12 of 27 PageID #: 2844




       For all these reasons, Di Donato has failed to establish a prima facie case of

discrimination against KT&G USA. Summary judgment as to Di Donato is

GRANTED in favor of KT&G USA, and Di Donato’s claims are dismissed. 5

                                              E.

       As with Di Donato, Murry’s discrimination claims fail because he cannot meet

the fourth prong required to establish a prima facie case of discrimination under

Title VII—that he was replaced by someone outside his protected class or was treated

less favorably than other similarly situated employees outside his class.

       Murry claims that KT&G USA discriminated against him by replacing him

with a Korean male, Sang Ho Park. However, as with Di Donato, it is undisputed

that, following his termination, Murry’s job duties were absorbed by multiple



        Di Donato and Murry claim that there is evidence that KT&G USA’s management
had an “animus” towards non-Korean people, but it is undisputed that no one at KT&G USA
ever made a racist comment toward Di Donato or Murry, nor do Plaintiffs suggest that there
is any evidence of animus towards Caucasian employees. The alleged comments referenced
by Di Donato and Murry are attributed to persons uninvolved with the adverse employment
actions complained of by Di Donato and Murry and implicate only comments regarding Black
individuals, Indian individuals, and women. See (Dkt. #33 at 21–22). Because Di Donato and
Murry are Caucasian men, none of the purported comments apply to them. See, e.g.,
Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 654 (5th Cir. 2012) (explaining that, “if the
evidence of the workplace environment for the employees of a plaintiff’s race does not show
frequent, severe, and pervasive hostility, then evidence of hostility towards a different racial
group is not much support for the plaintiff’s claim”); Cuthbertson v. Am. Fed’n of Gov’t Emps.,
No. 3:10–CV–2107–D, 2012 WL 4321742, at *4 (N.D. Tex. Sept. 21, 2012) (granting summary
judgment to employer where supervisor “on seven or eight occasions . . . used the word “n––
––r” when referring to certain African–American individuals,” because “[a] reasonable jury
could not find that such evidence of hostility toward other races establishes hostility toward
[plaintiff] based on his Caucasian race”).

       5 Because Di Donato failed to state a prima facie case of discrimination based on race
or national origin, thereby requiring dismissal of his Title VII and section 1981 claims, the
Court need not address KT&G USA’s alternative argument that Di Donato lacks evidence
that KT&G’s legitimate, nondiscriminatory reason for terminating his employment was a
pretext for unlawful discrimination.


                                              12
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 13 of 27 PageID #: 2845




co-workers. A “replacement” has not occurred when the employer distributes a

plaintiff’s former duties among co-workers. E.g., Griffin, 567 F.App’x at 294; Rexses,

401 F.App’x at 868; Dulin, 1998 WL 127729 at *2–3.

       In Murry’s case, the parties agree that his job responsibilities were assumed

by three KT&G USA employees. Park and Carol Boliter, Regional Sales Managers for

KT&G USA, assumed Murry’s sales responsibilities, and Jang assumed Murry’s

personnel responsibilities. See (Dkt. #30 at 6) (KT&G USA confirms that Murry’s job

duties were absorbed by co-workers Boliter, Park, and Jang following Murry’s

termination); (Dkt. #33 at 11) (Murry agrees that this fact is “not disputed”). It is also

undisputed that the Regional Vice President positions held by Murry and his

counterpart Waples were eliminated at the time Di Donato and Murry were

terminated. Waples was reassigned within KT&G USA and, as with Murry, Waples’s

prior sales duties were assumed by multiple KT&G USA employees. See (Dkt. #30

at 6); (Dkt. #33 at 11).

       Notwithstanding Murry’s concession that his job duties were assumed by three

existing KT&G USA employees, he asserts that Park replaced him because, (1) in

January 2018, Park received a salary raise from $55,068 to $62,400, (2) Waples, the

other former Regional Vice President, purportedly “worked in the same position as

Park” and Waples’s salary remained the same after Murry’s discharge, and (3) Park

supervised a number of Murry’s former subordinates after Murry’s departure.

(Dkt. #33). None of Murry’s contentions withstands scrutiny, much less undermines

Murry’s admission that his job duties were absorbed by multiple co-workers. To begin




                                           13
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 14 of 27 PageID #: 2846




with, Murry’s salary as Regional Vice President, a position Park never held, was

$100,000. Even with his salary raise, which occurred months after Murry’s departure,

Park’s salary remained well below Murry’s compensation level. Contrary to Murry’s

contentions, the disparity between his salary and Park’s salary serves only to confirm,

rather than refute, the fact that Park did not replace him. See, e.g., Smith v. City of

Hamilton, 34 F.App’x 450, 456 (6th Cir. 2002) (finding that a lower salary

demonstrates that positions are not identical even when some tasks are the same);

Speck v. Agrex, Inc., 888 F.Supp.2d 867, 879 (N.D. Ohio 2012) (“Other evidence

supports that Asami did not replace Plaintiff: First, Asami’s salary was over $100,000

less than Plaintiff’s.”).

       Further, Murry is mistaken regarding Waples’s status after Murry’s

termination. As Murry has conceded, it is undisputed that KT&G USA reassigned

Waples to a new position when KT&G USA restructured and eliminated Murry’s and

Waples’s Regional Vice President positions. KT&G USA reassigned Waples to become

Manager of National Sales Accounts, while Park served in a different position,

Regional Sales Manager. See (Dkt. #30 at 6) (KT&G USA confirms that when

Waples’s Regional Vice President position was eliminated he was reassigned to

Manager of National Sales Accounts); (Dkt. #33 at 11) (Murry does not dispute the

elimination of Waples’s Regional Vice President position and his reassignment as

Manager of National Sales Accounts). Thus, contrary to Murry’s assertion, the record

is clear that Waples and Park did not serve in the same position at KT&G USA.




                                          14
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 15 of 27 PageID #: 2847




         Finally, the fact that Park supervised a number of Murry’s former

subordinates does not show that he replaced Murry. Murry has acknowledged that

Park already supervised a sales team during Murry’s tenure with KT&G USA, and it

is undisputed that both Park and Boliter assumed responsibility for managing

Murry’s former subordinates. In sum, the record confirms that there is no genuine

issue of material fact that Murry was not replaced by someone outside his protected

class.

         Murry also asserts the same alternative argument made by Di Donato—that

he established a prima facie case by showing that he was treated less favorably than

other similarly situated employees outside his class. Like Di Donato, Murry points to

(1) the racial composition of KT&G USA’s senior management following his

discharge, and (2) KT&G USA’s failure to terminate Jang despite decreasing sales

both before and after Murry’s tenure with the company. Both arguments fail. As the

Court has already explained, see supra Part I.D., Murry cannot establish a prima

facie case of discrimination for his individual claim through general statistical

evidence concerning the demographics of KT&G USA’s management. See Taylor, 554

F.3d at 523. And Jang is not similarly situated to Murry. Murry served as Regional

Vice President, reported to Di Donato, and worked only in the sales division of the

company. Jang never served as Regional Vice President, reported to Hyun, and

handled both sales and marketing duties before and after Murry’s employment with

KT&G USA. 6 See Lee, 574 F.3d at 259–60 (explaining that employees are not


        The only KT&G USA employee who is arguably “nearly identical” to Murry is
         6

Waples. Together with Murry, Waples served as a Regional Vice President under Di Donato


                                          15
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 16 of 27 PageID #: 2848




similarly situated if they have different supervisors, different work responsibilities,

or work for different divisions of a company). 7

       For all these reasons, Murry has failed to establish a prima facie case of

discrimination against KT&G USA. Summary judgment as to Murry is GRANTED

in favor of KT&G USA, and Murry’s claims are dismissed. 8

                                             II.

                 KT&G USA’S SUMMARY-JUDGMENT MOTION AS TO
                            PLAINTIFF WAGONEKA

       According to Plaintiff Wagoneka, KT&G USA purported to eliminate

Wagoneka’s position upon her termination, but then replaced her two months later

with a Korean individual. KT&G USA contends that Wagoneka’s claim fails because

Wagoneka voluntarily resigned, and a voluntary resignation is not actionable and

cannot support a prima facie case of discrimination. Because there exists a genuine

issue of material fact as to whether KT&G USA had an honest or reasonable belief

that Wagoneka voluntarily resigned, KT&G USA’s summary-judgment motion must

be denied as to Wagoneka.




and had the same duties and responsibilities as did Murry. Waples, who shares the same
protected class as Murry, remained under the employ of KT&G USA.

       Murry has offered no other evidence concerning Jang or otherwise showing that
       7

Murry was terminated because of his race or national origin. See supra n.4.

       8Because Murry failed to state a prima facie case of discrimination based on race or
national origin, requiring dismissal of his Title VII and section 1981 claims, the Court need
not address KT&G USA’s alternative argument that Murry lacks evidence that KT&G’s
legitimate, nondiscriminatory reason for terminating his employment was a pretext for
unlawful discrimination.


                                             16
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 17 of 27 PageID #: 2849




                                         A.

      KT&G USA hired Wagoneka in 2016 to work in its General Affairs department

in its Plano, Texas, headquarters. In April 2017, following a meeting with the

company’s Chief Financial Officer, T.J. Song, Wagoneka became agitated and walked

out of KT&G USA’s office.

      What happened next is largely disputed by the parties. According to KT&G

USA, after Wagoneka’s meeting with Song, another company official, then-General

Affairs Manager An Sik Kang, followed Wagoneka out of the office and spoke with

her. Kang understood from this conversation that Wagoneka was planning to quit

her job. KT&G USA maintains that, at that time, Kang asked Wagoneka to delay her

resignation until after Kang returned from a scheduled vacation. Wagoneka, on the

other hand, asserts that she never told Kang she wanted to quit or resign her position

with KT&G USA.

      It is undisputed that Kang told Song that Wagoneka was resigning, but would

remain with KT&G USA until after Kang returned from his vacation, and that Song

in turn informed the company’s president, Hyun, that Wagoneka was resigning and

would leave the company in the near future. KT&G USA states that during this same

timeframe, April 2017, Song learned that Wagoneka had told coworkers that she had

scheduled job interviews with other companies and had missed work to attend a job

interview. Wagoneka disputes this assertion and has objected that Song’s statement

is inadmissible hearsay.

      The parties agree that approximately two months later, on June 27, 2017,

Wagoneka was still working at KT&G USA and emailed Kang, Song, and Hyun to


                                         17
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 18 of 27 PageID #: 2850




ask about an annual review and her bonus. 9 In the email, Wagoneka made no

reference to leaving the company and instead noted that her annual review was due

in early June and asked when the review would be completed. Wagoneka went on to

inquire about whether she would receive bonuses she claimed were promised by the

company.

       The parties also agree that, on July 7, 2019, Wagoneka sent a follow-up email

to Kang, Song, and Hyun, asking whether they had received her June 27 email. In

her July 7 email, Wagoneka went on to state that she “[w]anted to follow up and find

out what the plan is for my career with KT&G USA. It was told to me that my position

will not be needed in the future. . . . [I]f this is correct I would like to know.”

       KT&G USA asserts that three days later, on July 10, 2017, Song and Kang met

with Wagoneka in response to her email. According to KT&G USA, at that meeting,

Song and Kang advised Wagoneka that they understood she planned to resign based

on her April 2017 “announcement” to Kang. KT&G USA further avers that Wagoneka

responded that she had never sent a written resignation letter and did not want to

resign. According to KT&G USA, Kang and Song then informed Wagoneka that the

company’s management would consider her request to “rescind” her resignation, and

Song would speak with Hyun about the issue. For her part, Wagoneka denies that




       9 KT&G USA has indicated that this email came “after Song and Kang returned from
their vacations.” (Dkt. #30 at 13). Wagoneka disputes this characterization to the extent that
it implies that either of these company executives had returned from vacation just prior to
Wagoneka’s June 27 email. Wagoneka cites uncontroverted evidence that Kang returned
from vacation in early May and Song returned from vacation in May or early June.


                                             18
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 19 of 27 PageID #: 2851




she took part in any meeting with Song and Kang on July 10 and disputes KT&G

USA’s account of this meeting in its entirety.

       KT&G USA maintains that on July 12, 2017, Kang and Song learned that

Wagoneka had begun informing office personnel that July 14, 2017, would be her last

day. Based on this information, Song did not speak with Hyun about Wagoneka’s

request to rescind her resignation. Wagoneka disputes these allegations and objects

to the evidence as inadmissible hearsay. 10

       The parties agree that, on July 14, 2017, Wagoneka emailed Kang and Song

asking them to memorialize statements that she had eighty hours of paid time off

and could take her vacation after KT&G USA found her replacement. The email reads

as follows:




       10 Wagoneka has objected to four statements included in the declaration of KT&G USA
executive T.J. Song. The statements by Song are as follows: (1) Kang informed Song that he
spoke with Wagoneka in April 2017, and Wagoneka announced she would resign in the near
future; (2) in April 2017, Song also learned that Wagoneka told co-workers that she had job
interviews with other companies and missed work to attend an interview; (3) on July 11 or 12
of 2017, Song learned that Wagoneka had begun informing office personnel that July 14
would be her last day; and (4) based on the information about Wagoneka that he heard on
July 11 or 12, Song believed that Wagoneka no longer wished to rescind her resignation.
(Dkt. #30-6, ¶¶ 5–6, 9–10).
       Hearsay is an out-of-court statement offered “to prove the truth of the matter asserted
in the statement.” FED. R. EVID. 801(c)(1)–(2). Because KT&G USA has not offered the
challenged statements allegedly made to Song by co-workers to prove the truth of the matters
asserted therein, but rather only to show Song’s state of mind regarding his alleged belief
that Wagoneka voluntarily resigned, the statements are not hearsay. See Schindler v. Seller,
474 F.3d 1008 (7th Cir. 2007) (“[A] statement offered to show its effect on the person who
heard the statement is not hearsay.”); see also Jackson v. Cal-W. Packaging Corp., 602 F.3d
374, 379 (5th Cir. 2010) (“[W]hen an employer discharges an employee based on a complaint
of another employee, the issue is not the truth or falsity of the allegation, but whether the
employer reasonably believed the employee’s allegation and acted on it in good faith.”
(internal quotation marks omitted)). For this reason, Wagoneka’s objection is
OVERRULED.



                                             19
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 20 of 27 PageID #: 2852




     Can you put it in writing for me that I have 80 hours of PTO. So that I can
     see how much I have. Can you also state what you told me in the meeting
     on Monday May 10th, 2017, That I can use my 10 days of vacation after
     you find my replacement. 11

On the same day, Wagoneka also sent a farewell email to her KT&G USA coworkers:

      I wanted to let each of you know personally before you hear it from
      anyone else. I will no longer be with KT&G USA after today, this year
      and a half has been a true learning experience. I hope you all succeed
      above and beyond your expectations. I will more than likely return back
      to my original degree as a Nurse and radiology technician, until I find
      something in my new degree of Human Resource Management that I
      will complete in October. I wish you all the best and good luck. If you
      need anything you can contact Monique or Don. It has been a true
      pleasure watching this company grow.

Wagoneka never returned to KT&G USA’s offices after July 14, 2017. According to

Wagoneka, she never told anyone at the company that she planned or wanted to

resign. Instead, on July 14, 2017, she met with Song and Kang and they informed her

that her position was no longer needed and that July 14 was her final day. In KT&G

USA’s view, on July 14, 2017, Wagoneka followed through with her plan to resign.

                                           B.

      A genuine issue of material fact exists whether KT&G USA discriminated

against Wagoneka. Neither party disputes that Wagoneka is a member of a protected

class, was qualified for her position, and was replaced by someone outside of her

protected class. However, the parties dispute whether Wagoneka was subject to an

adverse employment action. KT&G USA argues that Wagoneka was not subject to an

adverse employment action and, therefore, cannot establish a prima facie case of


      11The reference to the month of May could be a typographical error. In fact, May 10,
2017, was a Wednesday, but July 10, 2017, was a Monday. KT&G USA has indicated that
Wagoneka meant July 10 in her July 14 email.


                                           20
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 21 of 27 PageID #: 2853




discrimination. Specifically, KT&G USA claims that it had an honest belief that

Wagoneka voluntarily resigned from the company in July 2017 after making her

intention to do so known to a company executive in April 2017. For her part,

Wagoneka maintains that she did not resign and likewise never told anyone at KT&G

USA that she intended to resign. According to Wagoneka, KT&G USA could not have

had an honest belief that she voluntarily resigned because her departure resulted

solely from the company’s decision to terminate her and replace her with a Korean

female.

      As an initial matter, acceptance of a voluntary resignation is not an adverse

employment action. See Brown v. Kinney Shoe Corp., 237 F.3d 556, 566 (5th Cir. 2001)

(“A resignation is actionable under Title VII . . . only if the resignation qualifies as a

constructive discharge.”); 12 see also Curby v. Solutia, Inc., 351 F.3d 868, 872

(8th Cir. 2003) (“An employee cannot submit a resignation and then claim the

employer’s acceptance of the resignation is an adverse employment action.”).

Likewise, a discrimination case fails when an employer reasonably or honestly

believes that the employee has voluntarily resigned. See, e.g., Haney v. Brennan,

390 F.Supp.3d 633, 642 (E.D. Pa. 2019) (granting summary judgment because

plaintiff had submitted a resignation letter and management reasonably believed

that plaintiff resigned and planned to accept a job with another employer);

Jefferson v. Xerox Corp., No. 4:01-CV-0919-A, 2002 WL 1841011, at *4 (N.D. Tex.

Aug. 8, 2012) (granting summary judgement because the employer reasonably



      12   Wagoneka does not plead or claim constructive discharge. See (Dkt. #19).


                                              21
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 22 of 27 PageID #: 2854




believed that plaintiff had resigned when he took his personal belongings and

returned his security access card).

      Viewing the evidence in the light most favorable to Wagoneka, KT&G USA has

not proven that it had an honest or reasonable belief that Wagoneka resigned her

position. Instead, the record reflects sharply conflicting versions of events between

Wagoneka and KT&G USA, largely unsupported by any documentary evidence,

resulting in two contradictory-but-plausible scenarios. In one scenario, Wagoneka

notified the company of her planned resignation in April 2017 and ultimately followed

through on that plan in July. In this version of events, there would be little doubt

that KT&G USA would have honestly believed that Wagoneka both intended to and

did resign from her employment with the company. In a second, equally plausible

scenario, Wagoneka at no time told anyone at KT&G USA that she intended to resign,

in writing or otherwise, and instead the company unilaterally terminated her

employment in July 2017. In this second scenario, KT&G USA could not have held

an honest belief that Wagoneka had voluntarily resigned.

      In this regard, Wagoneka’s case differs from the cases relied upon by KT&G

USA. First, there is no undisputed evidence establishing that Wagoneka expressed

an intent to resign. Unlike the Haney and Gearhart v. Sears, Roebuck & Co., Inc.,

27 F.Supp.2d 1263 (D. Kan. 1998) decisions cited by KT&G USA in support of its

motion, there is no letter or other written communication from Wagoneka at any time

saying that she intended to resign. See Haney, 390 F.Supp.3d at 636–37, 636 n.6

(noting that plaintiff submitted a formal resignation letter stating that he resigned




                                         22
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 23 of 27 PageID #: 2855




and had been offered a position with another company); Gearhart, 27 F.Supp.2d

at 1268 (recounting that after the plaintiff, a Sears employee, had been caught buying

items for personal use with a company credit card, she returned several of these items

together with a $3,000 check payable to Sears and a note to her supervisor saying it

was in the best interest of the company for her to leave). To the contrary, Wagoneka’s

email to several KT&G USA executives on June 27, 2017, approximately two months

after a conversation with Kang in which she allegedly told him she was going to

resign, says nothing about her departing the company. Instead, the email asks about

her performance evaluation and expected bonuses. Wagoneka’s next email to the

same company executives, on July 7, 2017, asks about the plan for her future at

KT&G USA, states that she has been told that her position is being eliminated, and

asks if that is true. Although Wagoneka’s last emails to co-workers and company

executives reference her departure, they do not not indicate that she was leaving

voluntarily.

      There is also no undisputed evidence that Wagoneka undertook some other

action that could be understood to convey her intent to leave the company. The

Jefferson case cited by KT&G USA provides an example of such a situation. In

Jefferson, it was undisputed that the plaintiff employee had removed his personal

items and turned in his access card. 2002 WL 1841011, at *2. The Jefferson court

concluded that such actions could lead an employer to reasonably believe the

employee had resigned. Id. at *4.




                                         23
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 24 of 27 PageID #: 2856




      The record in this case, however, is devoid of evidence of any similar action on

Wagoneka’s part demonstrating an intent to resign from KT&G USA. KT&G USA

points to a statement from its CFO, Song, stating that, in April 2017, he heard from

someone at the company—not Wagoneka—that she had job interviews with other

companies and had missed work to attend at least one interview. Wagoneka, however,

disputes Song’s statement both as to its substance, i.e., that Wagoneka had attended

interviews, and that anyone provided such information to Song. Even if the Court

credited that this disputed information was provided to Song, an employee attending

interviews with other employers does not necessarily imply a firm intent to resign.

KT&G USA also points to another statement from Song that on July 11 or 12, 2017,

he learned from another company employee—again, not Wagoneka—that she had

informed co-workers that July 14 would be her last day. Wagoneka also disputes that

this occurred.

      These contested recollections of a KT&G USA executive do not support a

summary judgment in favor of KT&G USA as to Wagoneka’s discrimination claim,

particularly given the timeline and record before the Court. KT&G USA’s motion

turns on Wagoneka’s purportedly demonstrated intent to resign in April 2017 and

subsequent “resignation” in July 2017. But throughout that period of time, and even

afterward, Wagoneka’s alleged intent to resign and subsequent “voluntary”

resignation were not memorialized in writing by KT&G USA. And Wagoneka herself

never expressed in writing an intent to resign. Instead, the only contemporaneous

written communications that are before the Court concerning Wagoneka’s departure,




                                         24
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 25 of 27 PageID #: 2857




specifically Wagoneka’s emails in June and July 2017 to company executives, directly

contradict KT&G USA’s contention that Wagoneka voluntarily resigned from the

company.

       Finally, leaving aside the minimal written records concerning Wagoneka’s

departure, which controvert rather than confirm Wagoneka’s alleged intent to resign,

the recollections of the parties, reflected in their sworn testimony, are conflicting.

Company executive Kang says Wagoneka told him in April 2017 that she intended to

resign. Wagoneka denies that this conversation ever occurred or that she told any

KT&G USA employee that she intended to resign. According to Kang and Song, they

spoke to Wagoneka on July 10, 2017, three days after her email asking about her

future at the company. According to Kang and Song, they advised Wagoneka that

they thought she planned to resign, and Wagoneka responded by advising them that

she did not intend to resign, had not sent a resignation letter, and wanted to stay

with the company. Song then allegedly told Wagoneka that he would speak with

Hyun about Wagoneka’s request to “rescind” her resignation. According to KT&G

USA, Song ultimately did not speak with Hyun about this issue because he heard

from a co-worker on July 11 or 12 that Wagoneka had told fellow employees that

July 14 would be her last day. Wagoneka contends that she did not meet with Song

and Kang on July 10. 13


       13KT&G USA has argued that Wagoneka’s contention that she did not meet with Song
and Kang is belied by her email of July 14, which is most plausibly read to directly reference
that meeting. The Court agrees that it appears Wagoneka met with Song and Kang on July
10, but even assuming this meeting took place, it does not negate the genuine issues of
material fact concerning the question whether KT&G USA reasonably believed that
Wagoneka intended to resign. The lack of any undisputed evidence demonstrating


                                             25
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 26 of 27 PageID #: 2858




       In sum, KT&G USA has failed to establish that there exists no genuine issue

of material fact that it held an honest or reasonable belief that Wagoneka was

voluntarily resigning. To the contrary, the record before the Court shows that

Wagoneka’s telling of the events relevant to her departure from KT&G USA cannot

be reconciled with the version recounted by KT&G USA’s executives, and neither side

can point to undisputed, uncontroverted, or otherwise conclusive evidence

establishing the truth of their contentions. Under the circumstances, KT&G USA’s

motion for summary judgment as to Wagoneka must be DENIED.

                                             III.

       For all the foregoing reasons, it is ORDERED that Defendant KT&G USA’s

Motion for Summary Judgment, (Dkt. #30), is GRANTED in part and DENIED in

part. 14 The motion is GRANTED as to the claims asserted by Plaintiffs Rick

Di Donato and Ashley “Ed” Murry and DENIED as to the claims asserted by Plaintiff

Tracey Wagoneka. It is further ORDERED that Plaintiffs Rick Di Donato and Ashley

“Ed” Murry take nothing on their claims against Defendant KT&G USA and that

such claims are DISMISSED with prejudice.




Wagoneka’s alleged intent to resign, written or otherwise, and the parties’ sharply conflicting
accounts of verbal communications between Wagoneka and various KT&G USA managers
between April through July 2017, do not support KT&G USA’s contention that it is entitled
to summary judgment on this issue.
        14 This order also disposes of the redacted version of this summary-judgment motion

filed by KT&G USA. (Dkt. #56).


                                              26
Case 4:18-cv-00859-SDJ Document 76 Filed 10/14/20 Page 27 of 27 PageID #: 2859




         So ORDERED and SIGNED this 14th day of October, 2020.




                                                 ____________________________________
                                                 SEAN D. JORDAN
                                                 UNITED STATES DISTRICT JUDGE




                                       27
